Citation Nr: 0000561	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for residuals of a left 
eye injury.

5.  Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1954, and from July 1956 to June 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The claim for service connection for residuals of malaria 
is not plausible.

2.  The claim for service connection for residuals of a left 
eye injury is not plausible.

3.  The claim for service connection for residuals of a left 
shoulder injury is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of malaria 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991);  38 C.F.R. §§ 3.303 (1999).

2.  The claim for service connection for residuals of a left 
eye injury is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991);  38 C.F.R. §§ 3.303 (1999).

3.  The claim for service connection for residuals of a left 
shoulder injury is not well grounded. 38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991);  38 C.F.R. §§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The veteran's service medical records have been lost or 
destroyed, possibly in the fire at the National Personnel 
Records Center in 1973.  The veteran's claims file, which by 
the veteran's testimony included claims in the 1950s and 
early 1990s, was apparently lost by the RO at some time 
between 1990 and 1997.  The RO has made multiple attempts to 
obtain the veteran's service medical records and his prior 
claims file.  In the Board's view, remanding this case for 
additional attempts to obtain the claims file would be 
futile. 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§  1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

When, after consideration of all evidence and material of 
record in a case before the VA with respect to benefits under 
laws administered by the Secretary, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  This is not to be construed, 
however, as shifting from the claimant to the Secretary the 
burden of establishing that the claim is well grounded.  38 
U.S.C.A. § 5107.

In cases where the veteran's service medical records have 
been lost or destroyed, the cases do not establish a 
heightened "benefit of the doubt," but do establish a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  The case law does 
not lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).

Service Connection for Residuals of Malaria

The veteran contends that he incurred malaria in service in 
Alaska in 1952 or 1953, and that he continues to have malaria 
or residuals of malaria, to include sleeping problems, 
tinnitus, bilateral hearing loss, and dizziness.

A VA report of hospitalization dated in June 1997 reflects 
that the veteran was referred to be treated for extensive 
daytime sleepiness on a daily basis for the past several 
years.  By history, the veteran had a long history of 
bilateral ear infections related to malaria experienced 30 
years prior in Vietnam with resultant chronic bilateral 
decreased hearing acuity, tinnitus and positional vertigo.  
After four days of hospitalization, including oximetry and 
sleep studies, the diagnosis was hypersomnia and chronic 
dizziness versus vertigo.  The final diagnosis at discharge 
was hypersomnia. 

The veteran's claim for service connection, received in June 
1997, indicates that the veteran was treated in service for 
malaria in 1952, in Alaska.

VA records of treatment in October 1997 reflect a diagnosis 
of narcolepsy, and of vertigo probably secondary to 
labyrinthitis.

According to VA records of treatment in October 1997, the 
veteran had some respiratory events during a sleep study, at 
a rate of less than 5 per hour, with no treatment indicated 
except that the veteran was to sleep on his side with the aid 
of tennis balls in a sock pinned to the back of his pajama 
top at shoulder blade level.

VA records of treatment in October 1997 and November 1997 
reflect that the veteran was receiving continuing medication 
for long-time vestibulopathy.  He was also diagnosed as 
having asthma, esophageal spasms, bilateral high frequency 
sensorineural hearing loss and bilateral tinnitus.  November 
1997 records show that the veteran gave a history of having 
had gonorrhea as well as having had malaria, that autoimmune 
disease was suspected as a possible cause of his vertiginous 
episodes, and that it was suspected that his hearing loss may 
be a luetic deafness.  In light of these findings, studies 
were ordered.  The subsequent medical records indicate that 
these studies were negative.   

A November 1997 record includes an assessment of 
"vestibulopathy probably related to quinine treatment."

In November 1997 the veteran was noted to have shown by ENG a 
vestibulopathy characterized by a 25 percent unilateral 
weakness on the left.  The treating physician wanted to see 
the veteran back in 6 months to repeat the testing to see how 
consistent it was with the original ENG.  The physician noted 
that the veteran may be a candidate for vestibular neurectomy 
if he shows a persistent and significant unilateral weakness.  
According to VA treatment records, the follow-up testing 
completed in June 1998 yielded normal results.  Calorics 
resulted in a 10 percent unilateral weakness to the left, 
which was not considered to be clinically significant.  All 
other subtests were within normal limits.
  
VA records of treatment in April 1998 show that the veteran 
complained of a severe "buzzing" sound in his ears at all 
times. The treating physician was seeing the veteran for the 
first time and had no paper record before him.  The veteran 
indicated he had undergone sleep studies which showed he had 
narcolepsy.  He had done heavy road construction until he had 
had retired one year prior.  The examiner's impression was 
narcolepsy by history, tinnitus, and what sounded to the 
physician like an anxiety disorder, probably a generalized 
anxiety disorder.
 
During the veteran's February 1999 RO hearing, he testified 
that he was diagnosed with malaria while on active duty in 
Alaska.  He said that the doctors in Alaska thought he had 
contracted malaria while in Arkansas.  He said that 
subsequently doctors told him they thought he had contracted 
malaria in Alaska, where conditions were poor.  He said that 
in the past he had been turned away from giving blood because 
of his history of having had malaria.  He said his current 
problems related to malaria were sleepiness, dizziness, 
roaring of the ears and problems hearing.  He said that in 
the 1950s his ears were flushed as treatment for these 
symptoms.  He said he was currently on a sleep disorder 
medicine.  He said he was treated with quinine when he had 
malaria in service.  He said that during service he lost a 
great deal of weight and became very weak and nervous as a 
result of the malaria.  The veteran indicated that one doctor 
had told him that his sleeping problems could be related to 
the medication he was treated with for malaria.  The veteran 
said he was treated with quinine for the malaria.  The 
veteran testified that his current medications were a sleep 
disorder medicine, and a heart tablet.

In analyzing whether the claim for service connection for 
residuals of malaria is well grounded, the Board first notes 
that the first medical history in the record, given during a 
hospitalization which began on June 9, 1997, reflects that 
the veteran gave a history of bilateral ear infections 
related to malaria experienced 30 years ago in Vietnam.  This 
would not have been during a period of active service, and 
the medical history does not indicate he contracted malaria 
during a period of active service.

On June 10, 1997, apparently while still hospitalized, the 
veteran signed his first claim for service connection for 
malaria, indicating he contracted malaria in 1952 in 
Alaska.  Since that time, the veteran's contention has been 
that he contracted malaria in 1952 or 1953 in Alaska.  During 
his February 1999 RO hearing he stated that he believed he 
was treated for malaria in Alaska in 1953, and assented that 
he thought he contracted malaria well over a year after 
arriving in Alaska, although remembering that far back was 
difficult;  but also testified that military doctors told him 
they thought he contracted the malaria during the beginning 
of his period of active service in Arkansas.  Also in the 
hearing, he said the mosquitoes were deadly and conditions 
were very bad in Alaska, although he also stated that his 
doctors in Alaska told him they thought he contracted the 
malaria in Arkansas.  He said that in subsequent years 
doctors told him they thought he contracted malaria in 
Alaska, not Arkansas.

Neither his RO hearing transcript nor any medical evidence of 
record describes treatment of malaria or residuals thereof 
from the 1960s to the 1980s.  In any event, there is no 
medical evidence of record that the veteran was treated for 
malaria in Alaska in 1952.  The Board finds that there is no 
competent medical evidence of inservice incurrence of 
malaria, a condition which is beyond lay observation and 
requires medical observation and expertise for diagnosis. 

The "medical nexus" prong required for a well grounded 
claim is also not satisfied.  To the extent the history given 
by the veteran during his June 1997 hospitalization is 
interpreted as a physician's opinion that the veteran has 
residuals of malaria, it reflects that the veteran contracted 
malaria approximately eight years after his period of active 
service, and in Vietnam rather than Alaska.   Thus, it does 
not relate the incurrence of malaria to the veteran's period 
of active service.  

As noted above, a November 1997 record includes an assessment 
of "vestibulopathy probably related to quinine treatment."  
The Board acknowledges the history given in the same document 
of the veteran relating tinnitus and vertigo largely unabated 
over the last 40 years to malaria with quinine treatment in 
the 1950s.  Crossed out in this area is a question mark with 
what appears to be the beginning of the word malaria, which 
to the Board underscores the treating physician's likely 
hesitance to incorporate this history in his diagnostic 
impression.  Similarly, an October 1997 record of treatment 
includes a diagnosis of "chronic vestibulopathy -- uncertain 
of etiology," notwithstanding the history as given by the 
veteran of vestibulopathy since the 1950s after being treated 
for malaria with quinine.  

In sum, the Board has examined all medical evidence of 
record, and concludes that none of the evidence constitutes a 
competent medical "nexus" opinion relating inservice 
malaria or treatment thereof with a current disability.

Since there is no competent medical evidence of inservice 
incurrence of malaria (the diagnosis of which requires 
medical expertise), and no competent medical evidence 
relating a current disability to inservice malaria, the claim 
for service connection for residuals of malaria must be 
denied as not well grounded.  Caluza; Epps. 

Left Shoulder Injury

VA records of treatment in April 1998 show that the veteran 
was seen for right shoulder and arm pain from an on-the-job 
injury the previous year.

During his February 1999 RO hearing, the veteran testified 
that he had a left shoulder disability as a result of 
inservice activities.  He said that while in service he 
played tackle football in a European league, where he injured 
his shoulder and may have dislocated it.  He said he received 
physical therapy for the shoulder during service.  He said he 
was treated for shoulder problems during his second period of 
service, when he began to have more problems with it.  He 
said he played football during his first period of service, 
also.  He said it began to hurt all the time during his 
second period of service.   He said that currently his 
shoulder was just weak.  He said the only treatment he was 
receiving for it was pain relievers.  He said that he boxed 
during service and could not jab because of the shoulder.  He 
said that recently he had turned down cortisone shots as 
treatment for the shoulder.  

The Board has thoroughly reviewed all medical evidence of 
record.  There is no medical "nexus" evidence of link 
between an inservice left shoulder injury and a current left 
shoulder disability.  Nor is there evidence of a current left 
shoulder disability.  Accordingly, the claim for service 
connection for residuals of a left shoulder injury must be 
denied as not well grounded. Caluza; Epps.

The Board has considered the fact that the veteran's service 
medical records have been lost or destroyed;  however, 
lacking any evidence that the veteran has a current left 
shoulder disability which is a residual of the type of 
inservice injury which the veteran describes, the Board must 
deny the claim for service connection for residuals of left 
shoulder injury as not well grounded.

Left Eye Injury

During the veteran's February 1999 RO hearing, he testified 
that he had injured his eye in service, at Fort Chafee, 
Arkansas, during rifle drills.  He said an elbow or a rifle 
butt hit him in the eye during rifle drills.  He said this 
resulted in a small knot in the area of the eye, and that his 
eye would not stop watering.  He testified that when he 
sought treatment during service he was told that there was 
nothing they could do for the eye.  He said that he still had 
watering, but since surgery conducted by a VA physician in 
1997 his eye condition had improved greatly.  He said that 
from his time of discharge in 1954 until surgery in 1997 his 
symptoms were continuous and unchanged.  He indicated he 
first sought treatment for his eye problems after service in 
1980, from a Dr. Pruit.  He said Dr. Pruit referred him to 
the VA physician who performed the surgery in 1997.  He said 
that the physician who performed the surgery told him that 
his problem was due to a long process of discoloration as his 
eye continued to water over the years.

VA records of medical treatment dated in July 1997 reveal 
that the veteran underwent surgery for a nasal lacrial duct 
obstruction of the left eye.  The anesthesia notes reflect a 
pre-surgery diagnosis of stenosis of the duct.

The Board has thoroughly reviewed medical evidence of record 
and can find no competent medical evidence of a link between 
the claimed inservice eye injury and a current left eye 
disability.  Accordingly, the claim for service connection 
for residuals of a left eye injury must be denied as not well 
grounded.  Caluza; Epps.

The Board has considered the fact that the veteran's service 
medical records have been lost or destroyed;  however, 
lacking any evidence that the veteran has a current left eye 
disability which is a residual of the type of injury which 
the veteran describes, the Board must deny the claim for 
service connection for residuals of left eye injury as not 
well grounded.

Requirements to Well Ground Claims

The Board acknowledges the veteran's assertions that the 
claimed current disabilities were a result of malaria, an 
inservice shoulder injury, and an inservice eye injury.  
However, the veteran, as a lay person, is not competent to 
provide medical opinions, so that his assertions as to 
medical diagnosis or causation cannot constitute evidence of 
a well-grounded claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit. 

The Board further acknowledges the veteran's assertions that 
physicians have told him that the claimed disabilities were a 
result of malaria, an inservice shoulder injury, and an 
inservice eye injury.  The Board notes, however, that a 
statement about what a doctor told a lay claimant does not 
constitute the required medical evidence for a well-grounded 
claim.  See Franzen v. Brown, 9 Vet. App. 235, 238 (1996);  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("we hold here 
that the connection between what a physician said and the 
layman's account of what [the physician] purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence").  

The veteran is advised that a written medical opinion that he 
currently has the current claimed current disabilities, and 
that they are a result of a disease or injury incurred during 
his period of active service, would be required to well 
ground his claims.  Robinette v. Brown, 8 Vet. App. 69, 79-80 
(1995).

In light of the loss of the veteran's service medical records 
and prior claims file, the Board has carefully considered 
whether the benefit of the doubt might favor the veteran in 
each of the claims adjudicated in this action.  However, 
there is no evidence which meets or approximates the type of 
evidence required to well ground the veteran's claims;  there 
is not is an approximate balance of positive and negative 
evidence regarding the merits of any issue material to the 
determination of the matters at hand.  38 U.S.C.A. § 5107;  
Caluza;  Epps.


ORDER

Evidence of a well grounded claim for service connection for 
residuals of malaria not having been submitted, the appeal 
with respect to this issue is denied.

Evidence of a well grounded claim for service connection for 
residuals of a left eye injury not having been submitted, the 
appeal with respect to this issue is denied.

Evidence of a well grounded claim for service connection for 
residuals of a left shoulder injury not having been 
submitted, the appeal with respect to this issue is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

